Citation Nr: 0327567	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the lumbosacral spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1960 to April 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
herniated disc and residuals of a right ankle sprain.  In 
that decision the RO also denied service connection for a 
traumatic hematoma of the right lower leg, however, the 
veteran has not perfected an appeal with respect to that 
issue.  

The veteran offered testimony before the undersigned at a 
videoconference hearing held in April 2003.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not received the necessary notice.

In his April 2003 videoconference hearing, the veteran 
testified that he received Social Security Administration 
(SSA) disability benefits for his back condition.  The 
records from SSA have not been associated with the veteran's 
claims file.  

The veteran also testified that he had been receiving 
outpatient treatment for his claimed disabilities at the VA 
Medical Center in Beckley, West Virginia.  These records are 
not part of the claims folder.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the Board's opinion the veteran's claim requires an 
examination to evaluate the etiology of his current low back 
disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
his claims in accordance with the 
requirements of that act and applicable 
court decisions.  The VCAA notice letter 
should address the issues of entitlement 
to service connection for a herniated disc 
and the submission of new and material 
evidence to reopen a claim of service 
connection for residuals of a right ankle 
sprain.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Beckley, 
West Virginia for any treatment for a 
right ankle or lower back condition from 
December 2001 to the present. 

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination to 
determine whether the veteran's current 
low back disability is related to low back 
pain complaints noted in the service 
medical records.  Send the claims folder 
to the examiner for review.  The 
examination report should reflect that 
such a review was completed.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that any current low back disability is 
attributable to a disease or injury in 
service, including the fall and resultant 
back injury reported in January 1961.  The 
examiner should provide a rationale for 
the opinion.

4.  Request any medical records and 
decisions regarding the veteran's claim 
for Social Security disability benefits.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.   

6.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs t
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


